DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 36-40, in the reply filed on August 17, 2020 is acknowledged.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-35 and 41-46 are cancelled and claims 47-55 are new, resulting in claims 36-40 and 47-55 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 21, 2018; November 5, 2018; November 26, 2019; and December 17, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 and 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “an entangled and bonded non-woven structure” in lines 2-3 and also recites “at least a partial bonding of the staple fibers of the non-woven structure” in lines 4-5. The limitation is indefinite because the scope of “bonded” and “partial bonding” when used together is unclear. For example, it is unclear whether “bonded” means the presence of any sort of bonding between the fibers (e.g., thermally activated bonds as in claim 36) regardless of whether all possible bonding is performed, or the complete and total bonding of a nonwoven (i.e., there are no further bonds to be made as all bonding steps have been performed; not partial bonding). In the case of the former, it is unclear whether “bonded” and “partial bonding” differ in scope, as the former interpretation does not require all possible bonding be performed. In the case of the latter it is unclear how a non-woven can be both bonded and partially bonded.
The instant specification discusses the partial melting of fibers that bonds to an adjacent fiber (see e.g., page 21, line 5), however it is unclear whether partially melting is synonymous to partially bonding. Amending the claims to either use “bonded” or “partial bonding” consistently would aid in overcoming the rejection.
Claims 37-40 and 47-55 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 36, rejected above.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 52 recites the broad recitation at least 60%, and the claim also recites preferably at least 70% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-40, 47-53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0172630) in view of Matsuda (EP 0518690).
With respect to claims 36, 38, 47, and 52, Jones teaches primary carpet backings comprised of bi-component fibers that possess improved physical properties such as tuft binding strength (paragraph [0010]). The second fabric of the primary backing is composed of a high melting polymer (second material) and a low melting polymer (first polyolefin material) (paragraph [0031]). In one embodiment the high melting polymer (second material) comprises high melt polypropylene and the low melting polymer (first polyolefin material) comprises a metallocene polypropylene (paragraphs [0032]-[0033]). The metallocene polypropylene (first polyolefin material) has a melting point of less than 145℃, or from 120℃ to 145℃, and the difference in melting points between the high melting polymer (second material) and the low melting polymer (first polyolefin material) is greater than 5℃, greater than 10℃, greater than 20℃, greater than 30℃, greater than 40℃, greater than 50℃, greater than first polyolefin material) melts and bonds the fibers (bonded/partially bonded) (thermally activated bonds) (paragraphs [0025], [0048]-[0049]). The weight ratio of the high melting material (second material) to that of the low melting material (first polyolefin material) is from 10:90 to 90:10, preferably 30:70 to 70:30 (claims 24-25). It is not necessary to use a secondary backing or latex binders (paragraph [0054]).
With respect to the second fabric being a facing layer, in the teachings of Jones a fabric comprised of the above bi-component fibers is attached to a first fabric to produce a primary backing, however it is contemplated that a fabric of bi-component fibers can be used as the primary backing in the absence of the first fabric (paragraph [0052]). The fabric can be tufted with carpet yarns using techniques known in the art (paragraph [0052]). In this embodiment, since the bi-component second fabric comprises the tufts, it is the fabric closest to the surface and thus is considered a facing layer. It is noted that the definition of “carpet” provided on page 10 into page 11 of the instant specification indicates that tufted carpets are included.
The melting point of the low melting point polymer (first polymer material) range of Jones substantially overlaps the claimed range in the instant claim 36. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jones, because overlapping ranges have been held to establish prima facie obviousness.
Jones is silent as to the non-woven structure being made of at least 50% staple fibers.
Matsuda teaches a needle punched carpet, particularly an exhibition carpet, which needs no primary backing cloth, laminating materials, or latexes and is light-weight economical, and easily recycled after use and not accompanied with any deterioration in the physical properties of the carpets (page 2, lines 5-12 and 37-39). Matsuda has found that when mixed fibers of polypropylene staple fibers with polypropylene hotmelt-adhesive conjugated staple fibers are needle-punched followed by heat treatment to adhere and fix the contact points of the fibers by the lower melting component of the conjugated staple fibers, the above objective can be achieved (page 2, lines 40-45). In the conjugated staple fibers, the second component has a melting point lower by 20℃ or more than the melting point of the second component (page 3, lines 22-26).
Since both Jones and Matsuda teach a carpet comprising a mixture of polypropylene fibers, where one of the polypropylene fibers is a bicomponent fiber of a first polypropylene material with a melting point less than a melting point of the second polypropylene fiber for heat bonding without the use of latexes, it would have been obvious to one of ordinary skill in the art to modify the polypropylene fibers of Jones to be staple fibers (100% staple fibers), in order to provide an exhibition carpet that is superior in economy, lightweight, easy to recycle, and not accompanied by deterioration of physical properties. Additionally, based on the teachings of Matsuda, it is known in the art to use staple fibers in polypropylene carpets that do not need backings, laminating materials, or latexes.

With respect to claim 37, Jones in view of Matsuda teaches all the limitations of claim 36 above. The limitation “obtainable by first producing the non-woven structure, wherein bonding is by passing the entangled non-woven structure through an oven, the temperature profile of the oven being chosen in such a way that fibers keep their integrity after bonding or 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Jones in view of Matsuda discloses a non-woven of staple polypropylene fibers with different melting points where the lower melting point polypropylene is heat treated to melt and bond the fibers, while maintaining the structure of a non-woven fabric (see rejection of claim 36 above). This process at least provides a non-woven fabric where the fibers keep their form except at bonding points between the fibers, because only the low melting point polypropylene melts to form the bonds.

With respect to claim 39, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches the backings are 100% recyclable because latex binders are not used (paragraphs [0010], [0054]).

With respect to claims 40 and 55, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches the non-woven fabrics have weights between about 2 and about 20 ounces per square yard (67.8-678 gsm)1 (paragraph [0057]).
The weight of the non-woven fabric range of Jones substantially overlaps the claimed range in the instant claims 40 and 55. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jones, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 48, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches in one aspect the second fabric is composed of fibers that are a blend of high melting polymer (second material) fibers and low melting polymer (first polyolefin material) fibers (paragraph [0038]). In light of Matsuda, it would have been obvious to one of ordinary skill in the art to have modified the fibers of Jones to be staple fibers for the reasons described in the rejection of claim 36 above.

With respect to claim 49, Jones in view of Matsuda teaches all the limitations of claim 48 above. Jones further teaches the weight ratio of the high melting material (second material) to that of the low melting material (first polyolefin material) is from 10:90 to 90:10 (claim 24).
The weight range of low melting material (first polyolefin material) range of Jones substantially overlaps the claimed range in the instant claim 49. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jones, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 50-51, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches that in another aspect the second fabric is composed of bi-component fibers comprising a core and sheath, wherein the core comprises the high melting polymer (second material) and the sheath comprises the low melting polymer (first polyolefin material) (paragraph [0038]).

With respect to claim 53, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones in view of Matsuda teaches the claimed invention above but does not expressly teach a normalized stiffness higher than 150 N/%. It is reasonable to presume that the normalized stiffness is inherent to Jones in view of Matsuda. Support for said presumption is found in that Jones in view of Matsuda teaches similar structure as the instant invention, as described in claim 36 above, and therefore are expected to have the same properties of the claimed invention.
Page 11 of the instant specification discusses how loose fibers reduce stiffness, and that prior to bonding non-woven materials having loose fibers can be structured, and then bonded thermally. Page 17 of the instant specification further discusses that bonding fibers such that the form bonds but do not completely melt away to keep the integrity of the fiber gives a non-woven with a higher modulus/stiffness.
Similarly, Jones in view of Matsuda discloses a non-woven of staple polypropylene fibers with different melting points where the lower melting point polypropylene is heat treated to melt and bond the fibers, while maintaining the structure of a non-woven fabric (see rejection of claim 36 above). This process at least provides a non-woven fabric where the fibers keep their form except at bonding points between the fibers, because only the low melting point polypropylene melts to form the bonds.
In addition to the structure disclosed in claim 36, Jones in view of Matsuda also teaches the high melting polymer (second material) comprises high melt polypropylene and the low melting polymer (first polyolefin material) comprises a metallocene polypropylene (Jones; paragraphs [0032]-[0033]) (claims 38 and 47); the backings are 100% recyclable because latex binders are not used (Jones; paragraphs [0010], [0054]) (claim 39); the non-woven fabrics have weights between about 2 and about 20 ounces per square yard (67.8-678 gsm)2 (Jones; paragraph [0057]) (claim 40 and 55); the second fabric is composed of fibers that are a blend of high melting polymer (second material) fibers and low melting polymer (first polyolefin material) fibers (Jones; paragraph [0038]) (claim 48); the weight ratio of the high melting material (second material) to that of the low melting material (first polyolefin material) is from 10:90 to 90:10 (Jones; claim 24) (claim 49); and the second fabric is composed of bi-component fibers comprising a core and sheath, wherein the core comprises the high melting polymer (second material) and the sheath comprises the low melting polymer (first polyolefin material) (Jones; paragraph [0038]) (claims 50-51).
Since Jones in view of Matsuda teach the structure of the claimed invention as well as heating low melting point polypropylene fibers to form a bonded non-woven, the invention of Jones in view of Matsuda is expected to have the same properties of the claimed invention.
It is additionally noted that Matsuda teaches that a nonwoven comprising mixed fibers of polypropylene fibers and hotmelt-adhesive conjugated staple fibers are needle punched followed by heat treatment to adhere and fix the contact points of the fibers by the lower melting point component and a carpet using this non-woven will not be accompanied by an deterioration in physical properties (Matsuda; page 1, lines 37-45). The instant specification also discloses that an advantage of the non-woven structure is that is keeps or improves mechanical properties (instant specification; page 5). Since Jones in view of Matsuda teach the structure required to maintain the physical properties of the carpet, and the instant specification discloses that the claimed non-woven also maintains the stiffness and modulus of the carpet, it is reasonable to presume that the combination of Jones in view of Matsuda teaches the claimed normalized stiffness.

Claim 53 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0172630) in view of Matsuda (EP 0518690) as applied to claim 36 above, and further in view of Pourdeyhimi (US 2006/0223405)3.
With respect to claim 53, Jones in view of Matsuda teaches all the limitations of claim 36 above.
Jones in view of Matsuda is silent as to the non-woven fabric having a normalized stiffness higher than 150 N/%.
Pourdeyhimi teaches a nonwoven fabric comprising bicomponent fibers which include an external fiber component and an internal fiber component (paragraph [0021]). The external fiber enwraps said internal fiber and has a lower melting point than the internal fiber component (paragraph [0021]). The bicomponent fibers are positioned  onto a web and thermally bonded to produce a nonwoven fabric (paragraph [0021]). Pourdeyhimi further teaches that it is generally observed that the strength of the structure improves with bonding temperature, reaches a maximum, and then declines rapidly because of over-bonding and premature failure of the fibers at the fiber-bond interface (paragraph [0008]). The structure stiffness, i.e. tensile modulus, bending rigidity, and shear modulus, increases with bonding temperature (paragraph [0008]).
Since both Jones in view of Matsuda and Pourdeyhimi teach nonwoven fabrics comprising bicomponent fibers used to bond the nonwoven fabrics, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize normalized stiffness by way of the bonding temperature of the nonwoven fabric to include the claimed range. One would have been motivated to provide a bonding temperature that provides the desired stiffness properties (i.e., tensile modulus, bending rigidity, and shear modulus) for use as a carpet without deteriorating the strength of the fabric through premature failure of the fibers at the fiber-bond interface with too high of a bonding temperature. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0172630) in view of Matsuda (EP 0518690) as applied to claim 36 above, and further in view of Gardner (US 6849565).
With respect to claim 54, Jones in view of Matsuda teaches all the limitations of claim 36 above.
Jones in view of Matsuda is silent as to the presence of a backing layer.
Gardner teaches a tufted carpet comprising loop pile face yarns, at least one backing fabric, and an adhesive binder substantially free of inorganic and latex materials, wherein the adhesive binder is in the form of an adhesive fabric (col. 6, lines 53-62). The adhesive binder may be selected from a wide range of materials so long as it is a thermoplastic material with a melting point which is at least about 20℃ lower than the melting point of the thermoplastic used in the primary and secondary backings (col. 7, lines 52-64). The most preferred fabric for providing the adhesive binder is a nonwoven fabric (col. 8, lines 43-50). Gardner further teaches the carpet may comprise a traditional secondary fabric to form supporting fabrics (col. 9, lines 41-67).
Since both Jones in view of Matsuda and Gardner teach nonwoven fabrics comprising adhesive thermoplastics for use in carpets instead of latex, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carpet of Jones in view of Matsuda to include a secondary backing layer in order to provide additional support.
It is noted that both Jones and Matsuda teach that a backing layer is not necessary (Jones, paragraph [0054]; Matsuda, page 1, lines 5-7), however they do not exclude the use of backing layer. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. It is further noted that Gardner also suggests that a secondary backing layer may not be necessary (Gardner; col. 10, lines 52-65), yet they still disclose the use of one.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns (EP 0990730) discloses fibers comprising discrete regions of polypropylene that are surrounded by polyethylene (abstract). The fibers are connected together by heating the fibers such that as the melting point of the polyethylene is approached or reached or passed the abutting surfaces of the fibers soften and adhere together to become integral (abstract). Heating of the fibers causes shrinkage of the fibers such that a fabric formed from such fibers shrinks to pull the fibers together on heating (abstract). The fibers relax after their initial contraction to lose a lot of the tension that caused the fibers in the fabric to be drawn in (abstract). The invention is particularly, although no exclusively, applicable to fabrics that comprise floor coverings such as carpets or tiles (paragraph [0001]). The method may comprise connecting the bi-constituent fibers together by heating without the application of pressure (paragraph [0032]).
Veurink (US 2005/0142325)4 discloses a nonwoven fabric provided for a primary carpet backing comprising a bicomponent filament of polymeric core/sheath-type, the polymeric core component of which has a higher melting point than the polymeric sheath component, said bicomponent filaments are bonded together by the application of heat to form said fabric, characterized in that the polymeric sheath component is selected from the group containing polypropylene and copolymers comprising polypropylene and/or blends thereof (abstract). The invention is further directed to a process of manufacturing such nonwoven fabrics and to articles, such as car carpets, comprising them (abstract).
Autran (US 2005/0165173)5 discloses fibers and nonwoven materials comprising polymeric blends and polymeric mixtures that incorporate a blend of a first metallocene polypropylene and a second polypropylene (abstract). The first and second polypropylenes have a predetermined relationship for the melt temperature and the melt flow rate of the individual polypropylenes (abstract). Also described are fibers (including bicomponent fibers) and nonwoven materials made from the fibers where the fibers are extruded using the polymeric blends, and/or the polymeric mixtures (abstract).
Standaert (US 2010/0233927) discloses as-spun fibers and filaments comprising a nucleated metallocene polypropylene (abstract). Said fibers and filaments are characterized by improved mechanical properties (abstract). The present invention also relates to nonwovens made with such fibers and filaments and to a process for making such fibers and filaments (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note 1 osy = 33.91 gsm
        2 Note 1 osy = 33.91 gsm
        3 Cited in IDS
        4 Cited in IDS
        5 Cited in IDS as US 7491770